Order entered April 17, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-00038-CV

                                      BASIL BROWN, Appellant

                                                V.

                                 ROBERT HAWKINS, Appellee

                       On Appeal from the County Court At Law No. 1
                                  Kaufman County, Texas
                             Trial Court Cause No. 16C-0127

                                             ORDER
       Appellant has been declared a vexatious litigant and is required to obtain permission from

the local administrative judge to file this appeal. See TEX. CIV. PRAC. & REM. CODE ANN.

§ 11.103(a). After granting appellant two extensions, the Court received a copy of the March 22,

2019 order of the Honorable Carter Thompson, Local Administrative Judge in Dallas County.

By order dated March 27, 2019, we acknowledged receipt of the March 22nd order and set the

deadline for the reporter’s record.

       Before the Court is appellee’s April 10, 2019 objection to this Court’s March 27th order

continuing the appeal and motion to dismiss. Appellee asserts appellant must obtain permission

from the local administrative judge of Kaufman County because the underlying case arises from

Kaufman County. We GRANT appellee’s motion to the extent that we VACATE this Court’s
March 27th order and ORDER appellant to file, by May 7, 2019, a copy of an order from the

local administrative judge of Kaufman County permitting the filing of this appeal. See TEX. CIV.

PRAC. & REM. CODE ANN. § 11.103(a). We caution appellant that failure to comply may result in

dismissal of the appeal for want of jurisdiction without further notice. We SUSPEND the

deadline for the reporter’s record. The deadline will be reset if appellant complies with this

order.

         Also before the Court is appellant’s April 12, 2019 “Motion to Declare Trial Court’s

‘Order Granting Final Judgment’ Void.” We DENY the motion.

         We DIRECT the Clerk of this Court to send a copy of this order to Shelly Etheridge,

Official Court Reporter for County Court at Law No. 1; and all parties.

                                                    /s/     BILL WHITEHILL
                                                            JUSTICE